Citation Nr: 0608936	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  03-22 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for degenerative cervical 
spine disorder, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1974 
to August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision.  The 
veteran filed a notice of disagreement (NOD) in November 
2002, and the RO issued a statement of the case (SOC) in May 
2003.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in July 2003.

In May 2005, the Board remanded this matter to the RO for 
further action and adjudication.  After completing some 
action, the RO continued its denial of an increased rating in 
excess of 10 percent for degenerative cervical spine disorder 
(as reflected in a November 2005 supplemental SOC (SSOC)), 
and returned the matter to the Board for further appellate 
consideration. 

For the reasons expressed below, the matter on appeal is 
again being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify, the 
veteran, when further action, on his part, is required.

As a final preliminary matter, the Board points out that in 
an April 2003 statement, the veteran raised the issue of 
service connection for a lumbar spine disability.  As the RO 
has not yet adjudicated this matter, it is not properly 
before the Board; hence, it is referred to the RO for 
appropriate action.  


REMAND

Unfortunately, the Board's review of the record reveals that 
another remand of the issue on appeal is warranted, even 
though it will, regrettably, further delay a final decision 
on the matter on appeal.

The veteran contends that his service-connected back 
disability is more severe than the currently assigned rating 
indicates.  The veteran underwent VA examination in October 
2005 pursuant to the Board's previous remand instructions.

The veteran service-connected cervical spine disability is 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003-5290 (which is indicative of 
arthritis evaluated on the basis of limitation of motion of 
the cervical spine).  As noted in the prior remand, VA 
revised the criteria for rating disabilities of the spine, 
effective September 26, 2003 (see 68 Fed. Reg. 51,454-458 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243).  VA must adjudicate the veteran's claim 
for a higher rating under the former criteria for any period 
prior to the effective date of the new criteria, and under 
the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); Green v. Brown, 10 Vet. App. 111, 116-
119 (1997).  See also VAOPGCPREC 3-00 and 7-03.  Hence, 
findings responsive to the revised criteria are needed to 
properly evaluate the claim on appeal.

The Board notes that the current medical record reflects also 
findings and assessments indicative of lumbar disc disease.  
In this regard, during the October 2005 VA examination the 
veteran was diagnosed with degenerative disc disease of the 
cervical spine and an October 2004 x-ray examination revealed 
neural foraminal narrowing of the cervical spine.  However, 
the current record does not clearly indicate whether any such 
disc disease represents a progression of the disability for 
which service connection was granted, or whether it is 
possible to separate the effects and symptoms of disc disease 
from those attributable to service-connected arthritis.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (where it is not 
possible to distinguish the effects of a nonservice-connected 
condition from those of a service-connected condition, the 
reasonable doubt doctrine dictates that all symptoms be 
attributed to the veteran's service-connected disability).  
The Board also points out, depending on the response to these 
questions, the criteria for rating IVDS (which were 
specifically revised effective September 23, 2002 (see 67 
Fed. Reg. 54345-54349 (August 22, 2002), as well as in 
September 26, 2002), may be applicable in rating the claim on 
appeal.

Hence, the RO should arrange for the appellant to undergo 
further VA examinations, by physicians, to obtain findings 
needed to properly evaluate the disability under 
consideration. The veteran is hereby notified that failure to 
report to any such scheduled examination(s), without good 
cause, will result in a denial of the claim for increase.  
See 38 C.F.R. § 3.655(b) (2004).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination(s), the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination(s) sent to him by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to his claim on appeal.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for  
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also  38 U.S.C.A. § 5103(b)(3) (West Supp. 2004) (amending 
the relevant statute to  clarify that VA may make a decision 
on a claim before the  expiration of the one-year notice 
period).  The RO's letter should also request that the 
veteran furnish all pertinent evidence in his possession.  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient  information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).  The RO should specifically request 
that the veteran identify and provide authorization to enable 
it to obtain the treatment and/or diagnostic record of the 
private physician that the veteran referenced in his December 
2005 letter (see page 2 of the veteran's December 2005 letter 
, "this claimant is under a Physician/Dr. care ....")

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing  regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.   For the sake of 
efficiency, the RO should consider the veteran's additional 
contentions that he submitted directly to the Board in 
December 2005.   
Additionally, in adjudicating the claim, the RO should note 
its continuing consideration of the criteria for evaluation 
of musculoskeletal disabilities of the spine, to include, if 
appropriate, the former and revised criteria for evaluating 
IVDS. If evaluation of the veteran's disability as IVDS is 
appropriate, the RO should consider the September 26, 2003 
changes (as indicated above) specific to rating IVDS, as well 
as changes to that portion of the rating schedule effective 
September 23, 2002.  See 67 Fed. Reg. 54345-349 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The RO should send to the veteran and 
his representative a letter requesting  
that he provide sufficient information 
and authorization to enable it to obtain 
any additional pertinent evidence not 
currently of record.   The RO should 
specifically request that the veteran 
identify and provide authorization to 
enable it to obtain treatment and 
diagnostic records from the veteran's 
private treating physician that he 
references in his December 2005 letter 
(see page 2 of the veteran's December 
2005 letter, "this claimant is under a 
Physician/Dr. care ....")

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain that he has 
a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159 (2005).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his  
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all available records and/or 
responses have been associated with the  
claims file, the RO should arrange for 
the veteran to undergo VA neurological 
and orthopedic examinations of his 
cervical spine, by physicians, at an 
appropriate VA medical facility.  The 
neurological examination should be 
conducted first, and that examination 
report made available to the VA 
orthopedic examiner in conjunction with 
his or her  examination of the veteran.  

The veteran's entire claims file, to 
include a complete copy of this REMAND, 
must be provided to each physician 
designated to examine the veteran, and 
each examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
X-rays) should be accomplished (with all 
findings made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  Each 
examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten)  
report.

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's 
cervical spine disability- to 
specifically include any sciatic 
neuropathy with characteristic pain, 
demonstrable muscle spasm, and/or absent 
ankle jerk.  The examiner should  also 
offer an opinion as to whether the 
veteran has any separately ratable  
neurological disability (in addition to 
orthopedic disability) as a manifestation 
of the service-connected degenerative 
cervical spine disorder.
 
The orthopedic examiner should conduct 
range of motion testing of the veteran's 
cervical spine (expressed in degrees, 
with standard ranges provided for 
comparison purposes).  The physician 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
cervical spine.  If pain on motion is 
observed, he should indicate the point at 
which pain begins.  He should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss of the 
cervical spine due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion. The  
examiner should indicate whether there is 
any ankylosis of the spine, and if so,  
whether such is favorable or unfavorable, 
and the extent of such ankylosis.

The examiner should also render findings 
as to whether the veteran has an abnormal 
gait, and/or abnormal spinal contour, 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

Considering all neurological and 
orthopedic examination findings, the 
orthopedic examiner should then offer an 
opinion as to whether the veteran has 
intervertebral disc syndrome that 
represents an aspect of, or progression 
of, the back disability for which service 
connection has been granted.  If not, the 
examiner should indicate whether it is 
possible to separate IVDS symptoms from 
those attributable to the he veteran's 
service-connected disability.  If so, or 
if it is not possible to separate 
symptoms of IVDS symptoms from those of 
the service-connected disability, the 
examiner should render findings 
responsive the criteria for rating IVDS-
specifically, comment as to the existence 
and frequency of any of the veteran's 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a 
physician and treatment by a physician).  
The examiner should opine whether, over 
the last 12-month period, the veteran's 
incapacitating episodes had a total 
duration of (a) at least two weeks but 
less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) at 
least six weeks.  

In rendering the requested opinions, the 
examiner should specifically consider and 
address Dr. Blum's findings in the 
February 1992 letter and the VA 
examiner's findings in the October 2004 
VA examination report.

4.  If the veteran fails to report for 
any scheduled examination(s), the RO must  
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the  
date and time of the examination(s) sent 
to him by the pertinent VA medical  
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent  
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate  
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal.  If the veteran fails to report 
to any scheduled examination, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claim in 
light of all pertinent evidence (to 
include the veteran's additional 
statement received in December 2005) and 
legal authority (to include all pertinent 
former and revised applicable criteria 
for rating the spine).  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate SSOC that 
includes citation to any additional legal 
authority  considered, along with clear 
reasons and bases for all determinations, 
and afford him the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans'Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 

